DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 4/12/2022, the applicant has submitted an amendment, filed 7/11/2022, amending claims 1, 6, 11, and 16, cancelling claims 5, 7. 15 and 17, adding new claims 21-24, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Dunham (US Patent 11,017,475) mandated by the latest amendments and for the reasons explained in the response to arguments.
Response to Arguments
Pages 10-12 provide broad overviews of the latest amendments, and the last office action including direct copies of the office action on page 11 last 2 ¶’s. Then beginning on page 12 the last ¶ arguments directed at one of the latest amendments namely the “regional database” pertaining to “events within a plurality of geographic regions [are] independent of the requestor” are presented. In particular it is argued on page 14 (¶ before last) that the prior art of record Leise et al. “does not disclose expressly, inherently, or otherwise, “regional information” as claimed that is “independent of the requestor”. “Further still, the Examiner has asserted that the “regional information” of Leise et al. “is not limited to auto related accidents and comprises also … ‘catastrophic events such as flood, fire, volcano damage and the like’ (other physical events associated with different physical regions that may currently take place)” “But the portion of Leise et al. that the Examiner is referring to” “relates to different possible insurance policies – not to the content of “regional information””.
The insurance services provide support for these events which are NOT necessarily requested by a requestor; e.g., according to Col. 15 lines 26-28: “the avatar application 266 is launched automatically” “user” is “prompt[ed]” “specific to detected information” (e.g., a vehicle accident), means this is not something provided to the “user” (requester) upon a specific request by the “requester”. It is also “automatic” and it was “upon detecting that the user has been in a vehicle crash”. This “detect[ion” was done by “sensors” in the device, and not directly by the “user” declaring it. 
The next argument pertains to the previous claim 7 now absorbed into claim 1. Namely on page 15 the ¶ before last it is argued: “Among other things, the route-avoidance system of Dunham is devoid of any consideration of “text of the conversation” in computing a “risk” score. For at least this reason, claim 1, as amended, is distinguishable over Leise et al. and Dunham, either taken alone or in combination”.
The claim does NOT require the “confidence score” to be dependent on “the text of conversation”. The claim simply requires “determining the regional status” to “comprise” “determining” “events of the requester” “the text, and a location of the requester” and “further comprises determining confidence scores of the one or more events”. The “score” and the “text” are therefore two independent parameters that the “regional status” depends on, but they do not depend on each other. Furthermore, although the claim recites the “determining the events” to be “based on” “text”, but the “event” “score” is not taught to be explicitly dependent on that “text”. And for the dependence of the “event” on “text” Leise et al. Col. 18 lines 53-58 (office action page 10 last 4 lines) has been used. 
Finally on page 16 arguments pertaining to the new independent claim 21 which has limitations analogous to the other independent claims, and also it is argued that dependent claims by virtue of dependence on presumed allowed parent claims are also allowable.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (US Patent 10,387,963), and further in view of Dunham (US Patent 11,017,475).

Regarding claim 1, Leise et al. do teach an information system providing enhanced prediction of information relevant to a conversation between a requestor and a provider based on multiple levels of context (as part of function of a “CALL AGENT AVATAR” (an information system), according to Col. 15 lines 4+: “user” (requester) “may request server data” “by navigating a series of avatar application screens. FIG 3A-C depict avatar application pages” which according to Col. 16 line 20: “may include a call agent avatar 334” (a provider) which can furnish it with “insurance related inquiry” (Col. 15 lines 23-24) (i.e., a transactional type information) and/or “emergency assistant” (Col. 15 lines 31-32) (i.e., a regional and local type information) (multiple levels of context provided by the provider)) , 
the information system comprising:
a regional database storing regional information, wherein the regional information comprises information describing physical events within a plurality of geographic regions independent of the requestor (Col. 14 lines 13+: “client device 10 may also include one or more sensors such as” “GPS” “The sensors may detect a vehicle crash when the user is in a vehicle, which may automatically” (independent of the requestor) “activate the avatar generation system” (a crash is detected via “sensor data” comprising of “GPS” (geographic regions) which comprises of “vehicle crash” (a current physical event) is now stored in the “avatar generation system” (a regional database storing information about the “vehicle crash” (a regional information of the particular physical event, and according to Col. 4 lines 41-42 this service is not limited to auto related accidents and comprises also of “catastrophic events such as flood, fire, volcano damage and the like” (other physical events associated with different physical regions that may currently take place)); and
a local database storing local information, wherein the local information comprises information describing a current state of the requestor in relation to the provider (Col. 17 lines 25-28: “the avatar generation server 102” (a local database) ““provide” (has stored thereon) “the location of the user’s vehicle” (local information pertaining to a current state of the “user’s” (requester) which is with his vehicle with respect to the provider));
a transaction database storing transactional status information, wherein the transactional status information comprises information describing a plurality of transaction types provided by the provider and a plurality of user-interface suggestions corresponding to the plurality of transaction types (Col. 1 lines 31+: “To automatically answer an insurance-related inquiry or banking-related inquiry by a user, an avatar generation system” (a transaction database) “may receive a voice input from a user, such as "How much is my premium on my car insurance?" Based on the voice input, the avatar generation system may for example, using natural language processing, identify a course of action to take (also referred to herein as a "requested action"), such as to retrieve” (has stored thereon) “the user's monthly car insurance premium amount” (transactional status information for an appropriate “course of action” (corresponding to a plurality of transaction types as provided in the quoted examples) which can be provided as shown in Figs. 3A-C via a user interface as suggestions by the “avatar” or “call agent avatar” (the provider))) ;
a conversational intelligence module operatively connected to a communication channel between the requestor and the provider (“avatar application 266” plus “avatar generation server 102”  (a conversational intelligence module operatively connected to a communication between the “user” (requester) and the “call agent avatar”(provider))) , and configured to:
monitor the conversation between the requestor and the provider (Col. 15 lines 26-28: “In some embodiments, when the avatar application 266 is launched automatically” (monitoring conversation) “for example, upon detecting that the user has been in a vehicle crash” “the prompt” (associated with the provider contacting the “user” (requester)) “may be specific to the detected information”),
determine metadata of the conversation (Col. 17 lines 25-28: “the avatar generation server 102” “provide” (determine) “the location” (a metadata of the conversation) “of the user’s vehicle” (associated with the user identification (another metadata)), and
determine text of the conversation (Col. 15 lines 41-45: “In some embodiments, the client device 10 may then transcribe the audio input into text” (determine the text of the conversation) “when the avatar application 266 automatically launches, the voice recognition module 44”);
a regional intelligence module operatively connected to the conversational intelligence module and configured to determine a regional status of the requestor based on the metadata of the conversation, the text of the conversation, the regional information, and regional classification rules (Col. 14 lines 13+: “client device 10 may also include one or more sensors” (regional intelligence module connected via “network” shown in Fig. 1 to the “avatar generation server” (the conversational intelligence module)) “such as” “GPS”  “The sensors may detect a vehicle crash when the user is in a vehicle, which may automatically activate the avatar generation system” (determines “user” “vehicle” is “crash[ed]” (regional status) and this is based on the “detect[ion]” of the “vehicle crash” (regional information pertaining to a physical event); furthermore Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning module” “may identify the requested action and/or insurance related information” (determine regional status of the requester related to the “crash”)); Col. 17 lines 25-28: “the avatar generation server 102” “provide” (determine the “user’s” “crash” (regional status)) “the location” (based on the metadata of the conversation) “of the user’s vehicle”; Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” (regional classification rules) “associated with the requested action for determining” (helps determine) “insurance-related information” (information related to the “crash” (regional status)))),
wherein determining the regional status comprises determining one or more events of the requestor based on the regional information, the text, and a location of the requestor (Col. 14 lines 13+: “client device 10 may also include one or more sensors” “such as” “GPS”  “The sensors may detect a vehicle crash” (the regional status comprises a “crash” (an event) associated with the) “when the user” (requester and his “GPS” (location information) “is in a vehicle”; Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning” “may identify the requested action and/or insurance related information” (“crash” (the event) associated with the “insurance” is discussed and determined ),
a local intelligence module operatively connected to the conversational intelligence module and the regional intelligence module, and configured to determine a local status of the requestor based on the text of the conversation, the regional status, the local information, and local classification rules (Col. 17 lines 25-28: “the avatar generation server 102” (a local intelligence module which also functions as the conversational intelligence module which is in turn coupled via “network” (Fig. 1) to the “client device” “sensors” (regional intelligence module)) “provide” (determine) “the location” (local status) “of the user’s vehicle” (of the requester based on the “crash” (regional status) and its “location” (local information as well as one of the user’s metadata); furthermore Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning” “may identify the requested action and/or insurance related information” (determine “location” (local status) of the requester related to the “crash”); Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” (local classification rules) “associated with the requested action for determining” (helps determine) “insurance-related information” (information related to the “crash” and its “location” (local status))) and
a transactional intelligence module operatively connected to the conversational intelligence module, the regional intelligence module, and the local intelligence module (the “avatar application 266” (a transactional intelligence module which also functions as the conversational intelligence module and is in the “client device” which possesses the “sensors” (regional intelligence module) and which is further connected via “network” (Fig. 2B) to the “avatar generation server” (local intelligence module) according to Col. 15 lines 27+) , 
and configured to:
determine one or more suggestions for the provider based on the regional status, the local status, the transactional status information, and transactional classification rules (Col. 15 lines 30+: “the prompt 302 may be” “Are you okay? Do you need emergency assistance?” “would you like us to recommend a vehicle repair facility” (determine one or more suggestions for the provider based on the “crash” (regional status), its “location” (local status) as well as “insurance-related information” (transactional status and classification rules)); and
provide the one or more suggestions to a user-interface device of the provider (all the suggestions above are provided according to Col. 16 lines 19-20: “call agent avatar screen” (a user interface) “which may include a call agent avatar” (of the provider); i.e., Col. 17 lines 14-17: “the audio/text response” (the suggestions) “in the second exemplary call agent avatar screen” (appear on the provider user-interface))).
Leise et al. do not specifically disclose:
And wherein determining the regional status further comprises determining confidence scores of the one or more events.
Dunham does teach 
wherein determining the regional status further comprises determining confidence scores of the one or more events (Col. 3 lines 58+: “Traffic accident platform 120” (a system providing enhanced prediction) “to gather information regarding traffic accidents” (pertaining to one or more events) “score” (determines a confidence score for each event) “areas according to risk” “notify” (provides suggestions) “the driver” (to a requester)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “Traffic accident platform” of Dunham into the “VEHICLE TREATMENT FACILITY SERVER” of Leise et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Leise et al. to “generate a map displaying routes with risk level indicated on the route” to a “driver” as disclosed in Dunham Col. 3 lines 64-65 so as to help the “driver” avoid a potential “crash” or “accident”.

Regarding claim 2, Leise et al. do teach the information system of claim 1, wherein the regional intelligence module, the local intelligence module, and the transactional intelligence module are configured to determine information using artificial intelligence (title: “GENERATING A CALL AGENT AVATAR” (the information system comprising of the regional, local, and transactional modules) “USING ARTIFICIAL INTELLIGENCE” (uses artificial intelligence)).

Regarding claim 3, Leise et al. do teach the information system of claim 1, wherein the transactional intelligence module is further configured to:
classify segments of the text into a plurality of text types (Col. 7 lines 15+: “the text response” (the text) “may be displayed in several portions” (divided into plurality of segments) “such that each portion is displayed in a different word balloon” (into a plurality of text types corresponding to each segment); Col. 7 lines 20+: “For example, “Your repair estimate in $3000,” “may be displayed in a first word balloon” (where the first segment is classified according to the transaction) “The nearest repair shop is Joe’s Car Repairs 1.3 miles from your current location” (the second segment is classified according to a local status)); and
tag the segments of the text using the plurality of text types (Col. 7 lines 15+: “the text response” (the text) “may be displayed in several portions” (divided into plurality of segments) “such that each portion” (where each segment) “is displayed in a different word balloon” (is tagged using a different “balloon]” or type)).

Regarding claim 4, Leise et al. do teach the information system of claim 1, further comprising:
a prioritization module configured to prioritize the one or more suggestions based on the regional information and the local information (in order to address “would you like us to recommend a vehicle repair facility” (one or more suggestions based on the “crash” (regional information (Col. 15 line 34)), the system has to provide more suggestions which is done according to Col. 17 lines 53+ by “the grammar module 144” (a prioritization module)) “to find an optimal vehicle repair facility”, and that is done according to Col. 18 lines 3+: “Rank” (prioritize) “the one of more vehicle treatment facilities” (respective follow up suggestions) “capable of repairing the vehicle at the identified complexity level” “based on” “proximity to the damaged vehicle” (based on “proximity” to “location” (local status) of the “damaged vehicle” caused by the “crash” (regional status))).

Regarding claim 6, Leise et al. do teach the information system of claim 1, wherein the one or more events comprises weather events, emergency events, and crime events (Col. 14 lines 13+: “client device 10 may also include one or more sensors” “such as” “GPS”  “The sensors may detect a vehicle crash” (the regional status comprises a “crash” (an emergency event) associated with the) “when the user” (requester) “is in a vehicle”).

Regarding claim 8, Leise et al. do teach the information system of claim 1, wherein determining the local status comprises determining one or more items related to the requestor (Col. 17 lines 25-28: “the avatar generation server 102” “provide” (determine) “the location” (local status) “of the user’s vehicle” (e.g., depends on the “users” “vehicle” (e.g. Col. 18 line 24:  “value of the vehicle”) (one item)); furthermore Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” “associated with the requested action for determining” (determine) “insurance-related information” (one or more items related to the requester’s insurance e.g., “recommend a vehicle repair facility” (Col. 15 line 34)).

Regarding claim 9, Leise et al. do teach the information system of claim 8, wherein determining the one or more items related to the requestor comprises determining confidence scores of the one or more items (Col. 8 lines 52+: “the grammar module 144 may identify one or several possible requested actions” “and may assign a probability” (assign a confidence score) “based on the likelihood that the requested action  corresponds to the user’s insurance-related inquiry” (to the one or more items related to the requester insurance, e.g., with respect to “recommend[ing] a vehicle repair facility” (Col. 15 line 34))  “the requested actions may be ranked based on their respective probabilities” (e.g., one repair shop to address the repair (one requester item) gets ranked higher compared to another repair shop (another requester item) based on the “probability” (confidence score))).

Regarding claim 10, Leise et al. do teach the information system of claim 1, wherein:
determining the one or more suggestions comprises:
determining confidence scores of the one or more suggestions (Col. 8 lines 52+: “the grammar module 144 may identify one or several possible requested actions” (one or more suggestions e.g. follow up suggestions for “would you like us to recommend a vehicle repair facility” (one original suggestion in Col. 15 line 34)) “to each requested action”;  Col. 8 lines 57-58: “the requested actions” (the one or more suggestions) “may be ranked based on their respective probabilities” (are each assigned a confidence score)), 
and determining priorities of the one or more suggestions according to the confidence scores of the one or more suggestions (Col. 8 lines 57-58: “the requested actions” (the one or more suggestions) “may be ranked” (are prioritized) “based on their respective probabilities” (according to the confidence scores); e.g., Col. 18 lines 3-4: “Rank the one or more vehicle treatment facilities” (prioritize the suggestions)); and
providing the one or more suggestions to the user-interface device comprises displaying the one or more suggestions according to the priorities (Col. 18 line 10: “Select the highest ranking vehicle repair facility”, Col. 18 lines 30-31: “Provide the response as a text response” (display the highest priority suggestion on the user-interface since according to Col. 15 lines 52-54: “The” “response may then be displayed on the client device” and/or Col. 17 lines 14-17: “the audio/text response” (the suggestions) “in the second exemplary call agent avatar screen” (on the user-interface of the provider))).

Regarding claim 11, Leise et al. do teach a method (as part of function of a “CALL AGENT AVATAR” (an information system and method computing system), according to Col. 15 lines 4+: “user” (requester) “may request server data” “by navigating a series of avatar application screens. FIG 3A-C depict avatar application pages” which according to Col. 16 line 20: “may include a call agent avatar 334” (a provider) which can furnish it with “insurance related inquiry” (Col. 15 lines 23-24) (i.e., a transactional type information) and/or “emergency assistant” (Col. 15 lines 31-32) (i.e., a regional and local type information) (multiple levels of context provided by the provider)) 
Comprising: 
Monitoring by a computing system, a conversation between a requestor and a provider (Col. 15 lines 26-28: “In some embodiments, when the avatar application 266” (part of the computing system) “is launched automatically” (monitoring conversation) “for example, upon detecting that the user has been in a vehicle crash” “the prompt” (associated with the provider contacting the “user” (requester)) “may be specific to the detected information”),
Determining, by the computing system, metadata of the conversation (Col. 17 lines 25-28: “the avatar generation server 102” (computing system) “provide” (determines) “the location” (a metadata of the conversation) “of the user’s vehicle” (associated with the user identification (another metadata)), and
Determining, by the computing system,  text of the conversation (Col. 15 lines 41-45: “In some embodiments, the client device 10 may then transcribe the audio input into text” (determine the text of the conversation) “when the avatar application 266 automatically launches, the voice recognition module 44”);
Determining, by the computing system, a regional status of the requestor based on the metadata of the conversation, the text of the conversation, regional information, and regional classification rules, wherein the regional information comprises information describing physical events within a plurality of geographic regions independent of the requestor (Col. 14 lines 13+: “client device 10 may also include one or more sensors” (using part of the computing system) “such as” “GPS”  “The sensors may detect a vehicle crash when the user is in a vehicle, which may automatically” (independent of the requestor) “activate the avatar generation system” (determines “user” “vehicle” is “crash[ed]” (regional status) and this is based on the “detect[ion]” of the “vehicle crash” (regional information pertaining to a physical event); furthermore Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning module” “may identify the requested action and/or insurance related information” (determine regional status of the requester related to the “crash”)); Col. 17 lines 25-28: “the avatar generation server 102” “provide” (determine the “user’s” “crash” (regional status)) “the location” (based on the metadata of the conversation) “of the user’s vehicle”; Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” (regional classification rules) “associated with the requested action for determining” (helps determine) “insurance-related information” (information related to the “crash” (regional status));   and according to Col. 4 lines 41-42 this service is not limited to auto related accidents and comprises also of “catastrophic events such as flood, fire, volcano damage and the like” (other physical events associated with different physical regions that may currently take place))),
wherein determining the regional status comprises determining one or more events of the requestor based on the regional information, the text, and a location of the requestor (Col. 14 lines 13+: “client device 10 may also include one or more sensors” “such as” “GPS”  “The sensors may detect a vehicle crash” (the regional status comprises a “crash” (an event) associated with the) “when the user” (requester and his “GPS” (location information) “is in a vehicle”; Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning” “may identify the requested action and/or insurance related information” (“crash” (the event) associated with the “insurance” is discussed and determined ),
Determining, by the computing system,  a local status of the requestor based on the text of the conversation, the regional status, local information, and local classification rules, wherein the local information comprises information describing a current state of the requester in relation to the provider (Col. 17 lines 25-28: “the avatar generation server 102” (part of the computing system) “provide” (determines) “the location” (local status) “of the user’s vehicle” (of the requester based on the “crash” (regional status) and its “location” (local information as well as one of the user’s metadata as well as describing a current state pertaining to the location of the requester with respect to the provider); furthermore Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning” “may identify the requested action and/or insurance related information” (determine “location” (local status) of the requester related to the “crash”); Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” (local classification rules) “associated with the requested action for determining” (helps determine) “insurance-related information” (information related to the “crash” and its “location” (local status))) and
determining, by the computing system, one or more suggestions for the provider based on the regional status, the local status, the transactional status information, and transactional classification rules (Col. 15 lines 30+: “the prompt 302 may be” “Are you okay? Do you need emergency assistance?” “would you like us to recommend a vehicle repair facility” (determine one or more suggestions for the provider based on the “crash” (regional status), its “location” (local status) as well as “insurance-related information” (transactional status and classification rules)),
wherein the transactional status information comprises information describing a plurality of transaction types provided by the provider and a plurality of user-interface suggestions corresponding to the plurality of transaction types (Col. 1 lines 31+: “To automatically answer an insurance-related inquiry or banking-related inquiry by a user, an avatar generation system” (a transaction database) “may receive a voice input from a user, such as "How much is my premium on my car insurance?" Based on the voice input, the avatar generation system may for example, using natural language processing, identify a course of action to take (also referred to herein as a "requested action"), such as to retrieve” (has stored thereon) “the user's monthly car insurance premium amount” (transactional status information for an appropriate “course of action” (corresponding to a plurality of transaction types as provided in the quoted examples) which can be provided as shown in Figs. 3A-C via a user interface as suggestions by the “avatar” or “call agent avatar” (the provider))) ;
 and
providing, by the computing system,  the one or more suggestions to a user-interface device of the provider (all the suggestions above are provided according to Col. 16 lines 19-20: “call agent avatar screen” (a user interface of the computing system) “which may include a call agent avatar” (of the provider); i.e., Col. 17 lines 14-17: “the audio/text response” (the suggestions) “in the second exemplary call agent avatar screen” (appear on the provider user-interface))).
Leise et al. do not specifically disclose:
And wherein determining the regional status further comprises determining confidence scores of the one or more events.
Dunham does teach 
wherein determining the regional status further comprises determining confidence scores of the one or more events (Col. 3 lines 58+: “Traffic accident platform 120” (a system providing enhanced prediction) “to gather information regarding traffic accidents” (pertaining to one or more events) “score” (determines a confidence score for each event) “areas according to risk” “notify” (provides suggestions) “the driver” (to a requester)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “Traffic accident platform” of Dunham into the “VEHICLE TREATMENT FACILITY SERVER” of Leise et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Leise et al. to “generate a map displaying routes with risk level indicated on the route” to a “driver” as disclosed in Dunham Col. 3 lines 64-65 so as to help the “driver” avoid a potential “crash” or “accident”.

Regarding claim 12, Leise et al. do teach the method of claim 11, wherein the regional status, the local status, and the one or more suggestions are determined using respective artificial intelligence classifiers (title: “GENERATING A CALL AGENT AVATAR” (the information system comprising of the regional, local, and transactional modules pertaining to suggestions) “USING ARTIFICIAL INTELLIGENCE” (uses respective artificial intelligence classifiers)).

Regarding claim 13, Leise et al. do teach the method of claim 11, further comprising:
classifying segments of the text into a plurality of text types (Col. 7 lines 15+: “the text response” (the text) “may be displayed in several portions” (divided into plurality of segments) “such that each portion is displayed in a different word balloon” (into a plurality of text types corresponding to each segment); Col. 7 lines 20+: “For example, “Your repair estimate in $3000,” “may be displayed in a first word balloon” (where the first segment is classified according to the transaction) “The nearest repair shop is Joe’s Car Repairs 1.3 miles from your current location” (the second segment is classified according to a local status)); and
tagging the segments of the text using the plurality of text types (Col. 7 lines 15+: “the text response” (the text) “may be displayed in several portions” (divided into plurality of segments) “such that each portion” (where each segment) “is displayed in a different word balloon” (is tagged using a different “balloon]” or type)).

Regarding claim 14, Leise et al. do teach the method of claim 11, further comprising prioritizing the one or more suggestions based on the regional information and the local information (in order to address “would you like us to recommend a vehicle repair facility” (one or more suggestions based on the “crash” (regional information (Col. 15 line 34)), the system has to provide more suggestions which is done according to Col. 17 lines 53+ by “the grammar module 144” (a prioritization module)) “to find an optimal vehicle repair facility”, and that is done according to Col. 18 lines 3+: “Rank” (prioritize) “the one of more vehicle treatment facilities” (respective follow up suggestions) “capable of repairing the vehicle at the identified complexity level” “based on” “proximity to the damaged vehicle” (based on “proximity” to “location” (local status) of the “damaged vehicle” caused by the “crash” (regional status))).

Regarding claim 16, Leise et al. do teach the method of claim 11, wherein the one or more events comprises weather events, emergency events, and crime events (Col. 14 lines 13+: “client device 10 may also include one or more sensors” “such as” “GPS”  “The sensors may detect a vehicle crash” (the regional status comprises a “crash” (an emergency event) associated with the) “when the user” (requester) “is in a vehicle”).

Regarding claim 18, Leise et al. do teach the method of claim 11, wherein determining the local status comprises determining one or more items related to the requestor (Col. 17 lines 25-28: “the avatar generation server 102” “provide” (determine) “the location” (local status) “of the user’s vehicle” (e.g., depends on the “users” “vehicle” (e.g. Col. 18 line 24:  “value of the vehicle”) (one item)); furthermore Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” “associated with the requested action for determining” (determine) “insurance-related information” (one or more items related to the requester’s insurance e.g., “recommend a vehicle repair facility” (Col. 15 line 34))).

Regarding claim 19, Leise et al. do teach the method of claim 18, wherein determining the one or more items related to the requestor comprises determining confidence scores of the one or more items (Col. 8 lines 52+: “the grammar module 144 may identify one or several possible requested actions” “and may assign a probability” (assign a confidence score) “based on the likelihood that the requested action  corresponds to the user’s insurance-related inquiry” (to the one or more items related to the requester insurance, e.g., with respect to “recommend[ing] a vehicle repair facility” (Col. 15 line 34))  “the requested actions may be ranked based on their respective probabilities” (e.g., one repair shop to address the repair (one requester item) gets ranked higher compared to another repair shop (another requester item) based on the “probability” (confidence score))).

Regarding claim 20, Leise et al. do teach the method of claim 11, wherein:
determining the one or more suggestions comprises:
determining confidence scores of the one or more suggestions (Col. 8 lines 52+: “the grammar module 144 may identify one or several possible requested actions” (one or more suggestions e.g. follow up suggestions for “would you like us to recommend a vehicle repair facility” (one original suggestion in Col. 15 line 34)) “to each requested action”;  Col. 8 lines 57-58: “the requested actions” (the one or more suggestions) “may be ranked based on their respective probabilities” (are each assigned a confidence score)), 
and determining priorities of the one or more suggestions according to the confidence scores of the one or more suggestions (Col. 8 lines 57-58: “the requested actions” (the one or more suggestions) “may be ranked” (are prioritized) “based on their respective probabilities” (according to the confidence scores); e.g., Col. 18 lines 3-4: “Rank the one or more vehicle treatment facilities” (prioritize the suggestions)); and
providing the one or more suggestions to the user-interface device comprises displaying the one or more suggestions according to the priorities (Col. 18 line 10: “Select the highest ranking vehicle repair facility”, Col. 18 lines 30-31: “Provide the response as a text response” (display the highest priority suggestion on the user-interface since according to Col. 15 lines 52-54: “The” “response may then be displayed on the client device” and/or Col. 17 lines 14-17: “the audio/text response” (the suggestions) “in the second exemplary call agent avatar screen” (on the user-interface of the provider))).

Regarding claim 21, Leise et al. do teach a non-transitory computer readable medium storing instructions that when executed by a computing system (Col. 6 lines 8+: “The client device 10 may include, by way of example, various types of “mobile devices,” such as a tablet computer, a cell phone, a personal digital assistant (PDA), a smart-phone, a laptop computer, a desktop computer” (examples of computing systems all comprising of computer readable medium storing instrucitons))
Cause the computing system to perform a method (as part of function of a “CALL AGENT AVATAR” (an information system and method computing system), according to Col. 15 lines 4+: “user” (requester) “may request server data” “by navigating a series of avatar application screens. FIG 3A-C depict avatar application pages” which according to Col. 16 line 20: “may include a call agent avatar 334” (a provider) which can furnish it with “insurance related inquiry” (Col. 15 lines 23-24) (i.e., a transactional type information) and/or “emergency assistant” (Col. 15 lines 31-32) (i.e., a regional and local type information) (multiple levels of context provided by the provider)),
The method Comprising: 
Monitoring a conversation between a requestor and a provider (Col. 15 lines 26-28: “In some embodiments, when the avatar application 266” (part of the computing system) “is launched automatically” (monitoring conversation) “for example, upon detecting that the user has been in a vehicle crash” “the prompt” (associated with the provider contacting the “user” (requester)) “may be specific to the detected information”),
Determining metadata of the conversation (Col. 17 lines 25-28: “the avatar generation server 102” (computing system) “provide” (determines) “the location” (a metadata of the conversation) “of the user’s vehicle” (associated with the user identification (another metadata)), and
Determining  text of the conversation (Col. 15 lines 41-45: “In some embodiments, the client device 10 may then transcribe the audio input into text” (determine the text of the conversation) “when the avatar application 266 automatically launches, the voice recognition module 44”);
Determining a regional status of the requestor based on the metadata of the conversation, the text of the conversation, regional information, and regional classification rules, wherein the regional information comprises information describing physical events within a plurality of geographic regions independent of the requestor (Col. 14 lines 13+: “client device 10 may also include one or more sensors” (using part of the computing system) “such as” “GPS”  “The sensors may detect a vehicle crash when the user is in a vehicle, which may automatically” (independent of the requestor) “activate the avatar generation system” (determines “user” “vehicle” is “crash[ed]” (regional status) and this is based on the “detect[ion]” of the “vehicle crash” (regional information pertaining to a physical event); furthermore Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning module” “may identify the requested action and/or insurance related information” (determine regional status of the requester related to the “crash”)); Col. 17 lines 25-28: “the avatar generation server 102” “provide” (determine the “user’s” “crash” (regional status)) “the location” (based on the metadata of the conversation) “of the user’s vehicle”; Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” (regional classification rules) “associated with the requested action for determining” (helps determine) “insurance-related information” (information related to the “crash” (regional status));   and according to Col. 4 lines 41-42 this service is not limited to auto related accidents and comprises also of “catastrophic events such as flood, fire, volcano damage and the like” (other physical events associated with different physical regions that may currently take place))),
wherein determining the regional status comprises determining one or more events of the requestor based on the regional information, the text, and a location of the requestor (Col. 14 lines 13+: “client device 10 may also include one or more sensors” “such as” “GPS”  “The sensors may detect a vehicle crash” (the regional status comprises a “crash” (an event) associated with the) “when the user” (requester and his “GPS” (location information) “is in a vehicle”; Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning” “may identify the requested action and/or insurance related information” (“crash” (the event) associated with the “insurance” is discussed and determined ),
Determining a local status of the requestor based on the text of the conversation, the regional status, local information, and local classification rules, wherein the local information comprises information describing a current state of the requester in relation to the provider (Col. 17 lines 25-28: “the avatar generation server 102” (part of the computing system) “provide” (determines) “the location” (local status) “of the user’s vehicle” (of the requester based on the “crash” (regional status) and its “location” (local information as well as one of the user’s metadata as well as describing a current state pertaining to the location of the requester with respect to the provider); furthermore Col. 18 lines 53-58: “after the audio/text response” (based on the text of the conversation) “the machine learning” “may identify the requested action and/or insurance related information” (determine “location” (local status) of the requester related to the “crash”); Col. 20 lines 63+: “avatar response generation module 142 may identify a set of rules” (local classification rules) “associated with the requested action for determining” (helps determine) “insurance-related information” (information related to the “crash” and its “location” (local status)));
determining one or more suggestions for the provider based on the regional status, the local status, transactional status information, and transactional classification rules (Col. 15 lines 30+: “the prompt 302 may be” “Are you okay? Do you need emergency assistance?” “would you like us to recommend a vehicle repair facility” (determine one or more suggestions for the provider based on the “crash” (regional status), its “location” (local status) as well as “insurance-related information” (transactional status and classification rules)),
wherein the transactional status information comprises information describing a plurality of transaction types provided by the provider and a plurality of user-interface suggestions corresponding to the plurality of transaction types (Col. 1 lines 31+: “To automatically answer an insurance-related inquiry or banking-related inquiry by a user, an avatar generation system” (a transaction database) “may receive a voice input from a user, such as "How much is my premium on my car insurance?" Based on the voice input, the avatar generation system may for example, using natural language processing, identify a course of action to take (also referred to herein as a "requested action"), such as to retrieve” (has stored thereon) “the user's monthly car insurance premium amount” (transactional status information for an appropriate “course of action” (corresponding to a plurality of transaction types as provided in the quoted examples) which can be provided as shown in Figs. 3A-C via a user interface as suggestions by the “avatar” or “call agent avatar” (the provider))) ;
 and
providing  the one or more suggestions to a user-interface device of the provider (all the suggestions above are provided according to Col. 16 lines 19-20: “call agent avatar screen” (a user interface of the computing system) “which may include a call agent avatar” (of the provider); i.e., Col. 17 lines 14-17: “the audio/text response” (the suggestions) “in the second exemplary call agent avatar screen” (appear on the provider user-interface))).
Leise et al. do not specifically disclose:
And wherein determining the regional status further comprises determining confidence scores of the one or more events.
Dunham does teach 
wherein determining the regional status further comprises determining confidence scores of the one or more events (Col. 3 lines 58+: “Traffic accident platform 120” (a system providing enhanced prediction) “to gather information regarding traffic accidents” (pertaining to one or more events) “score” (determines a confidence score for each event) “areas according to risk” “notify” (provides suggestions) “the driver” (to a requester)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “Traffic accident platform” of Dunham into the “VEHICLE TREATMENT FACILITY SERVER” of Leise et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Leise et al. to “generate a map displaying routes with risk level indicated on the route” to a “driver” as disclosed in Dunham Col. 3 lines 64-65 so as to help the “driver” avoid a potential “crash” or “accident”.

Regarding claim 22, Leise et al. do teach the non-transitory computer-readable medium of claim 21, wherein the regional status, the local status, and the one or more suggestions are determined using respective artificial intelligence classifiers (title: “GENERATING A CALL AGENT AVATAR” (the information system comprising of the regional, local, and transactional modules pertaining to suggestions) “USING ARTIFICIAL INTELLIGENCE” (uses respective artificial intelligence classifiers)).

Regarding claim 23, Leise et al. do teach the non-transitory computer-readable medium of claim 21, wherein the method further comprises:
classifying segments of the text into a plurality of text types (Col. 7 lines 15+: “the text response” (the text) “may be displayed in several portions” (divided into plurality of segments) “such that each portion is displayed in a different word balloon” (into a plurality of text types corresponding to each segment); Col. 7 lines 20+: “For example, “Your repair estimate in $3000,” “may be displayed in a first word balloon” (where the first segment is classified according to the transaction) “The nearest repair shop is Joe’s Car Repairs 1.3 miles from your current location” (the second segment is classified according to a local status)); and
tagging the segments of the text using the plurality of text types (Col. 7 lines 15+: “the text response” (the text) “may be displayed in several portions” (divided into plurality of segments) “such that each portion” (where each segment) “is displayed in a different word balloon” (is tagged using a different “balloon]” or type)).

Regarding claim 24, Leise et al. do teach the non-transitory computer-readable medium of claim 21, wherein the method further comprises prioritizing the one or more suggestions based on the regional information and the local information (in order to address “would you like us to recommend a vehicle repair facility” (one or more suggestions based on the “crash” (regional information (Col. 15 line 34)), the system has to provide more suggestions which is done according to Col. 17 lines 53+ by “the grammar module 144” (a prioritization module)) “to find an optimal vehicle repair facility”, and that is done according to Col. 18 lines 3+: “Rank” (prioritize) “the one of more vehicle treatment facilities” (respective follow up suggestions) “capable of repairing the vehicle at the identified complexity level” “based on” “proximity to the damaged vehicle” (based on “proximity” to “location” (local status) of the “damaged vehicle” caused by the “crash” (regional status))).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
August 16th 2022.